Citation Nr: 0504662	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-26 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a below the knee amputation, right knee, 
claimed as the result of VA medical treatment received in 
January 1999.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from February 1945 to July 1946.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of a June 
2002 rating decision of the VA Regional Office (RO) located 
in Atlanta, Georgia, which denied a claim of entitlement to 
VA compensation under the provisions of 38 U.S.C.A. § 1151 
for a below the knee amputation, right knee, claimed as the 
result of VA medical treatment received in January 1999.  

The veteran failed to complete an appeal of an August 2000 RO 
decision, which denied a claim of entitlement to special 
monthly compensation based on the need for regular aid and 
attendance of another person due to service-connected 
disability.  Specifically, the veteran failed to respond to a 
statement of the case issued in March 2002.  Accordingly, 
that matter is not before the Board.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004).  The Board 
additionally notes that there is no indication that the 
veteran believes this issue to be on appeal.  See VAOPGCPREC 
9-99, 64 Fed. Reg. 52376 (1999); cf. Marsh v. West, 11 Vet. 
App. 468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran's sworn testimony was obtained at a hearing 
conducted by the Board sitting at the RO in January 2005 
(Travel Board hearing), and a transcript of that testimony is 
on file.  In January 2005, the Board granted a motion to 
advance the appeal on the Board's docket on the basis of the 
veteran's age.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).  

The claim on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) located in Washington, D.C.  VA will 
notify the veteran if further action is required.  




REMAND

Reason for remand:  VA's duty to assist veterans in 
developing facts pertinent to claims on appeal includes 
obtaining pertinent medical records, even if not requested to 
do so by the veteran, when the VA is placed on notice that 
such records exist.  Ivey v. Derwinski, 2 Vet. App. 320 
(1992).  Additionally, where the medical record is 
insufficient, the fulfillment of the statutory duty to assist 
requires remand for medical development.  See Suttman v. 
Brown, 5 Vet. App. 127, 128 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, a 
remand is needed because the pertinent medical evidence of 
record is incomplete and because medical issues are raised 
which may not be resolved at the Board.  Id.  See also, 
Colvin v. Brown, 6 Vet. App. 177 (1993).  

The veteran asserts entitlement to VA compensation under the 
provisions of 38 U.S.C.A. § 1151 for a below the knee 
amputation, right knee, claimed as the result of VA medical 
treatment received from January 26, 1999, the day following a 
right distal fibula fracture.  Specifically, the veteran 
asserts that VA applied a right below the knee leg cast 
improperly-so tight as to severely limit blood circulation 
in the right lower leg, resulting in gangrene and 
necessitating the below the knee amputation of the right leg 
in March 1999.  

The veteran submitted an emergency room record from a private 
facility, Hamilton Medical Center, dated on January 25, 1999, 
which showed that at that time he was placed in a, "short 
leg splint" for a fracture of the right distal fibula.  
These records also indicate that the veteran was to be seen 
at VA the next day.  However, the private medical records 
received may be incomplete.  They were submitted by the 
veteran, and no attempt was made to ascertain whether these 
record were complete and, if not, to obtain a full set of 
records from this facility.  VA medical records in the file 
are also incomplete.  VA medical records shows treatment from 
January 26, 1999, but do not indicate whether VA applied a 
cast to the veteran's right leg.  Specifically, a VA list of 
appointments includes reference to orthopedic consultations 
of February 1st and February 8th, 1999-records which are not 
on file.  Rather, the VA records on file appear to be limited 
to nursing notes and X-ray studies but do not include 
orthopedics and prosthetics department records.  For example, 
the nursing notes include one from January 26, 1999, and then 
the next one is dated February 19, 1999.  However, what 
appears to be a list of outpatient appointments, under the 
heading "Outpatient Diagnosis", reflects that the veteran 
was seen in Orthopedics/Prosthetics on February 1st, 8th, and 
12th.  These records must be obtained for use in the appeal 
for dates from January 26, 1999 through March 1999, so that a 
determination may be made as to whether the veteran's right 
leg cast was applied at a VA facility.  

If VA applied the right leg cast, then certain medical 
questions must be answered based on review of the veteran's 
documented clinical history.  The Board notes that the 
veteran is in receipt of special monthly pension by reason of 
being housebound, effective July 1, 1999, on account of 
"severe" diabetes mellitus, with neuropathy, rated as 100 
percent disabling, with additional non-service-connected 
disabilities ratable at 60 percent or more.  See RO rating 
decision dated in November 1999, and a January 25, 1999 
private emergency room admission record.  A medical opinion 
is needed to ascertain whether, as the veteran asserts, his 
right leg amputation is the result of the VA negligently 
applying the plaster cast too tightly to his leg and to 
determine the role, if any, the veteran's diabetes mellitus 
had in the below the knee amputation of his right leg.  

Compensation under 38 U.S.C.A. § 1151 is not payable if the 
claimed additional disability is a result of the natural 
progress of a disease for which the veteran was hospitalized.  
38 C.F.R. § 3.358(b)(2).  Further, the additional disability 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1),(2).  To prevail, the evidence must 
show that the veteran's right leg amputation was either an 
unforeseen event-despite the veteran's "severe" diabetes 
mellitus, or the result of VA negligence in applying the 
claimed right leg cast too tight, or, in other words, that VA 
was at fault in the care of the veteran's right leg injury.  
VAOPGCPREC 40-97.  Accordingly, a VA medical opinion is 
needed in this case, upon receipt of all outstanding VA and 
private treatment records for January through March 1999.  



Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The AMC should request the veteran's 
signed release so that VA may attempt to 
obtain all private treatment records from 
Hamilton Medical Center from January 25, 
1999, through March 1999.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports from the VA Decatur, 
Georgia, facility, for dates from January 
25, 1999 through March 1999-specifically 
to include any and all orthopedics and 
prosthetics department records for 
January 26, 1999, February 1, 1999, and 
February 8, 1999, and subsequent records 
through March 1999.  The VBA AMC should 
advise this VA facility that records 
previously received at the RO in July 
2001 were not complete.  

All responses and/or evidence received 
which are not duplicative of evidence 
already of record should be associated 
with the claims file.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

3.  Upon completion of the above, the 
veteran's claims file should be made 
available to an appropriate medical 
specialist, to include on a fee basis if 
necessary.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner.  The examiner should address 
the following medical issues: 

Clarify when and where the plaster cast 
was applied to the veteran's right leg.  
In this regard, the examiner should 
clarify the nature of the "short leg 
splint" applied on January 25, 1999, at 
Hamilton Medical Center, and indicate 
from the documented clinical history when 
and where it was removed.  In answering 
the above, please indicate the nature of 
the treatment received by the veteran at 
a VA facility on January 26, 1999, and 
indicate whether or not a right leg cast 
was applied at that time.  

If a right leg cast was applied at a VA 
facility in January 1999, please indicate 
whether there is any support in the 
documented clinical history for the 
veteran's assertion that the cast was 
incorrectly applied too tightly, or that 
any treatment received by the veteran 
from January 1999 through March, 1999 was 
in any way faulty, negligent, or caused 
or resulted in the veteran's gangrene 
and/or eventual below the knee right leg 
amputation.  In answering this question, 
each examiner should explain the role, if 
any, the veteran's diabetes mellitus 
played in the veteran's right leg 
circulation loss, gangrene, and below the 
knee amputation.  

The examiner must express an opinion as 
to whether any medical treatment received 
by the veteran at a VA facility from 
January 1999 through March 1999 resulted 
in additional right leg disability, and 
was not the result of the natural 
progress of diabetes mellitus, or merely 
coincidental with the right fibula 
fracture and/or diabetes mellitus, and 
that the veteran's right leg amputation 
was either an unforeseen event, despite 
his severe diabetes mellitus, or the 
result of VA negligence or fault in the 
care of the veteran's right leg fracture, 
the application of a cast, or other 
treatment received at that time.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, with reference to the 
documented clinical history.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical nexus opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 for a below the knee 
amputation, right knee, claimed as the 
result of VA medical treatment received 
from January 1999.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


